 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CATHY SHU,
                                                   Case No. CV 18-09639-JAK (RAOx)
12                      Plaintiff,
13         v.                                      ORDER REMANDING ACTION
                                                   AND DENYING REQUEST TO
14   MARILYN MARQUEZ, et al.,                      PROCEED IN FORMA PAUPERIS
15                      Defendants.                JS-6
16

17

18
                                              I.

19
                                FACTUAL BACKGROUND

20
           Plaintiff Cathy Shu (“Plaintiff”) filed an unlawful detainer action in Los

21
     Angeles County Superior Court against Defendants Marilyn Marquez and Does 1 to

22
     10 (“Defendants”), on or about August 1, 2018. Notice of Removal (“Removal”)

23
     and Attached Complaint (“Compl.”), Dkt. No. 1. Defendants are allegedly

24
     occupants of real property owned by Plaintiff and located in Alhambra, California

25
     (“the property”). Compl. ¶¶ 1-6. Plaintiff filed the unlawful detainer action

26
     seeking restitution of the property and monetary damages. Id. at ¶ 7.

27
           Defendant Marilyn Marquez filed a Notice of Removal on November 15,

28
     2018, invoking the Court’s federal question jurisdiction. Removal at 2-8.
 1            Defendant Marquez also filed a request to proceed in forma pauperis. Dkt.
 2   No. 3.
 3                                               II.
 4                                        DISCUSSION
 5            Federal courts are courts of limited jurisdiction, having subject matter
 6   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 7   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
 8   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
 9   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
10   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
11   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc.,
12   336 F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an
13   opportunity to respond when a court contemplates dismissing a claim on the merits,
14   it is not so when the dismissal is for lack of subject matter jurisdiction.”) (omitting
15   internal citations). A defendant attempting to remove an action from state to
16   federal court bears the burden of proving that jurisdiction exists. See Scott v.
17   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). Further, a “strong presumption”
18   against removal jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
19   Cir. 1992).
20            Defendant Marquez asserts that this Court has subject matter jurisdiction
21   pursuant to 28 U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in
22   relevant part, that a defendant may remove to federal court a civil action in state
23   court of which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a).
24   Section 1331 provides that federal “district courts shall have original jurisdiction of
25   all civil actions arising under the Constitution, laws, or treaties of the United
26   States.” See id. § 1331.
27            Here, the Court’s review of the Notice of Removal and attached Complaint
28   makes clear that this Court does not have federal question jurisdiction over the
                                                  2
 1   instant matter under 28 U.S.C. § 1331. First, there is no federal question apparent
 2   from the face of the Complaint, which appears to allege only a simple unlawful
 3   detainer cause of action. See Wescom Credit Union v. Dudley, No. CV 10-8203
 4   GAF (SSx), 2010 WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful
 5   detainer action does not arise under federal law.”) (citation omitted); IndyMac
 6   Federal Bank, F.S.B. v. Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL
 7   234828, at *2 (C.D. Cal. Jan. 13, 2010) (remanding an action to state court for lack
 8   of subject matter jurisdiction where plaintiff’s complaint contained only an
 9   unlawful detainer claim).
10         Second, there is no merit to Defendant Marquez’s contention that federal
11   question jurisdiction exists based on the Protecting Tenants at Foreclosure Act of
12   2009 (“PTFA”). Removal at 2-8. The PTFA does not create a private right of
13   action; rather, it provides a defense to state law unlawful detainer actions. See
14   Logan v. U.S. Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming
15   dismissal of the complaint because the PTFA “does not create a private right of
16   action allowing [plaintiff] to enforce its requirements”). It is well settled that a
17   “case may not be removed to federal court on the basis of a federal defense . . . even
18   if the defense is anticipated in the plaintiff’s complaint, and even if both parties
19   concede that the federal defense is the only question truly at issue.” Caterpillar
20   Inc. v. Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987).
21   Thus, to the extent Defendant’s defenses to the unlawful detainer action are based
22   on alleged violations of federal law, those defenses do not provide a basis for
23   federal question jurisdiction. See id. Because Plaintiff’s complaint does not
24   present a federal question, either on its face or as artfully pled, the Court lacks
25   jurisdiction under 28 U.S.C. § 1331.
26         ///
27         ///
28         ///
                                                 3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendant’s request to proceed in forma
 6   pauperis is DENIED as moot.
 7         IT IS SO ORDERED.
 8         Dated: November 28, 2018
                                          ________________________________________
 9
                                          JOHN A. KRONSTADT
10                                        UNITED STATES DISTRICT JUDGE
11   Presented by:
12
     ________________________________________
13   ROZELLA A. OLIVER
14
     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
